Citation Nr: 0724859	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  06-02 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether the appellant is entitled to nonservice-connected 
improved death pension benefits for a surviving spouse with 
no dependents based upon her countable income.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's and Veteran's Daughter



ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1943 to 
June 1946.  The veteran died in December 2002.  The appellant 
is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Lincoln, Nebraska.  The appellant testified before 
the undersigned Veterans Law Judge in July 2006; a transcript 
of that hearing is associated with the claims folder.


FINDINGS OF FACT

1.  The appellant filed to reopen her previously denied claim 
of entitlement to VA death pension on September 22, 2004.

2.  The appellant's daughter is not a dependent child for VA 
improved death pension purposes.

3.  The appellant's countable annual income fell below the 
established maximum rate of pension payable for a surviving 
spouse with no dependents.



CONCLUSION OF LAW

The criteria for an award of initial entitlement to 
nonservice-connected death pension benefits based on income 
are met.  38 U.S.C.A. §§ 1521, 5107 (West 2002); 38 C.F.R. 
§§ 3.3(a), 3.23, 3.24, 3.271, 3.272, 3.273 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, 
no purpose would be served by undertaking an analysis of 
whether there has been compliance with the notice and duty to 
assist requirements set out in the Veterans Claims Assistance 
Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002)).

Analysis

As an initial matter, the Board observes that the appellant 
reported her adult daughter as a dependent on her initial 
claim for a death pension.  She also provided information 
regarding her daughter's Social Security Disability income 
and medical expenses, which the RO included in its 
calculation of countable income.  The appellant, however, 
asserts that her daughter's income should not be included in 
VA's calculations because although she lives with her mother, 
she handles her own funds, pays half of the expenses, and 
barely receives enough income from her Social Security 
Disability payments to cover her own medical and living 
expenses.

The Board observes that the appellant's daughter is fifty-two 
years old and, although currently receiving Social Security 
Disability benefits, she did not become permanently incapable 
of self-support before reaching the age of eighteen.  See 
Social Security Administration Data Inquiry dated February 
2006 (indicating a disability onset date of February 1988).  
The term "child" of the veteran means an unmarried person 
who is a legitimate child and is under 18, or became 
permanently incapable of self support before becoming 18, or 
is attending school before reaching age 23.  (Emphasis 
Supplied).  38 C.F.R. § 3.57(i)(ii)(iii).  A January 2005 VA 
letter to the appellant indicates that the adult daughter has 
not been found to be a helpless child, i.e., she did not 
become permanently incapable of self support before becoming 
18.  Therefore, because of this finding and the adult 
daughter's age, she is not considered a "child" under VA 
laws and regulations.  See 38 C.F.R. § 3.57(a) (2006).  Thus, 
despite evidence that she may be "in the custody" of the 
appellant if she were a "child," her status as a "non-
child" means she is not a dependent for VA compensation and 
pension purposes.  The Board finds that any income she 
receives may not therefore be included in the appellant's 
countable income.  See 38 C.F.R. § 3.57(d)(3) (a person 
having custody of a child prior to the time the child attains 
age 18 shall be considered to retain custody of the child for 
periods on and after the child's 18th birthday, unless the 
person is divested of legal custody).  See also 38 C.F.R. 
§ 3.23(d)(5) (2006) (a surviving spouse's annual income 
includes the annual income of each child of the veteran in 
the custody of the surviving spouse to the extent that such 
child's income is reasonably available to or for the 
surviving spouse) (emphasis supplied).

The appellant filed her initial "Application for Dependency 
and Indemnity Compensation, Death Pension and Accrued 
Benefits By a Surviving Spouse" (VA Form 21-534) in January 
2003 and was denied death pension benefits by letter dated in 
March 2003.  The appellant did not appeal this determination; 
rather, she refiled in September 2003 with updated 
information regarding her medical expenses.  She noted that 
her income had not changed.  She timely appealed the 
September 2003 RO denial, and such appeal is now before the 
Board.

A surviving spouse of a veteran who met the wartime service 
requirements will be paid the maximum rate of pension , 
reduced by the amount of her countable income.  38 U.S.C.A. 
§ 1541 (West 2002); 38 C.F.R. §§ 3.23, 3.273 (2006).  
Payments from any kind of source shall be counted as income 
during the 12-month annualization period in which received, 
unless specifically excluded.  38 C.F.R. § 3.271 (2006).  For 
the purpose of determining initial entitlement, the monthly 
rate of pension shall be computed by reducing the applicable 
maximum pension rate by the countable income on the effective 
date of entitlement and dividing the remainder by 12.  
38 C.F.R. § 3.273(a).  Nonrecurring income (income received 
on a one-time basis) will be counted, for pension purposes, 
for a full 12-month annualization period following receipt of 
the income.  38 C.F.R. § 3.271(c).

The effective date of an award of death pension is the first 
day of the month in which the veteran's death occurred if the 
claim is received within 45 days after the date of death; 
otherwise, the date of receipt of claim.  38 C.F.R. 
§ 3.400(c)(3)(ii) (2006).  Payment of monetary benefits will 
commence the month following the effective date of the award.  
38 C.F.R. § 3.31 (2006).

Basic entitlement to death pension exists if, among other 
things, the appellant's income is not in excess of the 
maximum annual pension rate (MAPR) specified in 38 C.F.R. 
§ 3.23.  38 U.S.C.A. § 1521(a); 38 C.F.R. § 3.23(a)(3).  
Effective December 1, 2003, the MAPR for an otherwise 
eligible surviving spouse with no dependents was $6,634.  
Id.; VA Manual M21-1, Part I, Appendix B. 

As mentioned above, the current appeal was filed in September 
2003, which is more than 45 days after the date of the 
veteran's death.  Therefore, if she is eligible for death 
pension benefits, the effective date of the award is the date 
of the claim, i.e., September 22, 2003.  Additionally, given 
this date of the claim, the Board will calculate the 
appellant's countable income using an initial annualization 
period from September 2003 through August 2004.

The only recurring annual income reported by the appellant 
consists of Social Security Administration (SSA) payments.  
See 38 C.F.R. § 3.262(f) (contributory SSA payments 
constitute countable income).  In January 2005, the RO 
verified that the appellant's SSA payments equaled $938 per 
month from September to November 2003 and $958 per month from 
December 2003 through August 2004.  Based on this 
information, the appellant's total income for the initial 
annualization period equals $11,436 ($938 multiplied by three 
months plus $958 multiplied by 9 months).  No nonrecurring 
income was reported during this annualization period.  As 
discussed above, the appellant's daughter's income will not 
be counted as she is not considered a child (and thus a 
dependent) for VA compensation and pension purposes.

The appellant's recurring income clearly exceeds the MARP for 
a surviving spouse with no dependents ($6,634).  However, the 
Board's inquiry does not end here.  Rather, certain payments 
and expenses may be excluded or deducted when computing 
countable income for VA compensation and pension purposes.  
See 38 C.F.R. §§ 3.271(a), 3.272 (2006).  Pertinent to this 
appeal, total income may be reduced by amounts equal to 
amounts paid by a surviving spouse for unreimbursed medical 
expenses, if such amounts exceed five percent of the maximum 
annual rate of pension.  38 U.S.C.A. § 1503(a)(8) (West 
2002); 38 C.F.R. § 3.272(g) (2006).  Such expenses include 
those paid or to be paid by a surviving spouse for medical 
expenses of the spouse, veteran's children, parents and other 
relatives for whom there is a moral or legal obligation of 
support, or on behalf of a person who is a member or a 
constructive member of the surviving spouse's household.  
38 C.F.R. § 3.272(g)(2).  Additionally, any expenses incurred 
which are related to the deceased veteran's last illness(es), 
burial, and just debts may be deducted for the 12-month 
annualization period in which they were paid or for any 12-
month annualization period which begins during the calendar 
year of the veteran's death.  38 C.F.R. § 3.272(h).  Expenses 
related to the veteran's burial may only be deducted to the 
extent that such expenses are not reimbursed by VA under 
chapter 23 of title 38 U.S.C.  Id.  

The SSA inquiry data reveals that the appellant was making 
monthly payments equal to $78.20 for Medicare health 
insurance.  Such payments over a 12-month period total $938.  
The appellant also reported paying monthly premiums for a 
private health insurance plan totaling $1,326 for a 12-month 
annualization period.  Finally, the appellant indicated on 
her original January 2003 claim that she was paying $90 per 
month for a prescribed nutritional supplement ($1,080 per 
year).  

In addition to these recurring medical expenses, the 
appellant submitted a list of annual medical expenses in 
September 2004 that were paid during the period from December 
2002 through December 2003.  The expenses identified in this 
report include medication costs, deductibles for Medicare, 
other medical insurance, dental, and vision, copayments and 
out-of-pocket costs for doctor visits, medical supply costs, 
and mileage reimbursement for medical appointments.  
According to the information submitted in September 2004, 
such expenses totaled $1,750.  Generally, in order to be 
excluded from income, medical expenses must be paid during 
the time period at issue.  Unfortunately, many of the 
payments identified in the September 2004 report were made 
prior to the annualization period at issue.  Without specific 
information for the time period in question, the Board has no 
way to calculate actual medical costs incurred (and paid) 
during September 2003 through August 2004.  

The Board observes that the applicable time period identified 
on the September 2004 Medical Expense Report submitted by the 
appellant (namely, December 2002 to December 2003) was 
provided by the VA.  Thus, it was the VA, and not the 
appellant, who developed her medical expenses for the period 
from December 2002 through December 2003.  Furthermore, the 
claims folder does not contain any indication that a new form 
was ever sent to the appellant requesting updated medical 
expenses for the period from September 2003 through August 
2004.  After careful consideration, the Board concludes that 
remanding this claim to properly develop the appellant's 
medical expenses for the appropriate 12-month annualization 
period would work an undue hardship on the surviving spouse.  
Therefore, granting the benefit of the doubt that the 
appellant's annual medical expenses remained somewhat stable, 
the Board finds that the $1,750 identified in the September 
2004 report will count as the appellant's additional annual 
medical expenses for the 12-month annualization period at 
issue.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Adding $1,750 to the appellant's recurring medical expenses, 
the Board finds that her total medical expenses for a 12-
month period equal $5,094.  This exceeds five percent of the 
applicable MARP; therefore, $5094 may be deducted from the 
appellant's annual income.  38 C.F.R. § 3.272(g).

Finally, the appellant indicated on her annual medical 
expenses report submitted in September 2004 that $500 was 
paid during the period from September 2003 through December 
2003 on the balance of the veteran's final medical expenses.  
As previously discussed, these expenses may be deducted from 
the appellant's income since they were paid during the 
annualization period at issue.  38 C.F.R. § 3.272(h).  

Using the information above, the Board finds that the 
appellant's countable income equals $5,842.  As this is less 
then the MARP established for this annualization period 
($6,634), the Board finds that initial entitlement to VA 
improved death pension benefits based upon income may be 
granted.


ORDER

Entitlement to nonservice-connected death pension based upon 
income is granted, subject to the laws and regulations 
governing the payment of VA benefits.

____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


